Cite as 2014 Ark. 531

                SUPREME COURT OF ARKANSAS
                                            No.




           IN RE: APPOINTMENT OF                  Opinion Delivered   December 11, 2014
           MEMBERS TO THE
           COMMITTEE ON
           PROFESSIONAL CONDUCT




                                       PER CURIAM

        The following member appointees to the Supreme Court Committee on Professional

Conduct are serving terms that expire December 31, 2014. Each is eligible for a new six-year

term.

Panel A - Benton Smith (Jonesboro) attorney, First Congressional District

Panel B – Steven Crane (Magnolia) attorney, Fourth Congressional District

           Carolyn Morris (Danville) non-attorney, statewide at large

Panel C – Joe Hickey (El Dorado) attorney, Fourth Congressional District

Panel D – Laura Partlow (West Memphis) attorney, First Congressional District

           Kent Hirsch (Springdale) attorney, statewide at large

           Ronnie Williams (Menifee) non-attorney, statewide at large

        Each member is reappointed for a six-year term ending December 31, 2020. The

Court expresses its appreciation for the service rendered by each member, and the willingness

of each member to serve another term.